Case 4:18-cv-01044-HSG Document 226-3 Filed 07/09/19 Page 1 of 2

EXHIBIT B
Case 4:18-cv-01044-HSG Document 226-3 Filed 07/09/19 Page 2 of 2

 

LmexnionDocunent Invoice

 

 

 

 

 

 

 

 

 

 

FEO ID XX-XXXXXXX DATE: 6/15/2019 | INVOICE #: 67624
PRODUCTIONS, INC.
CLIENT/MATTER: See Comments REQUESTOR: J. Pistorino
61 BATTERYMARCH STREET / BOSTON, MASSACHUSETTS 02110
(617) 542-7333 SERVICE DATE:
BILLTO: Parrish Law Offices SHIPTO: Parrish Law Offices 472/2018
Attn: James Pistorino Attn: James Pistorino
788 Washington Ra. 788 Washington Rd.
Pittsburgh, PA 15228 Pittsburgh, PA 15228
DESCRIPTION ORIGINALS size | SETS | copies | PRICE | AMOUNT
Electronic Exhibit Sticker Exhibits. 373 1.25 466.25
Labor (hours) HR 2 95.00 190.00

COMMENTS:

* CAMB : 4:18-cv-01044-HSG-JCS

* Create unique trial exhibit by California Northern District rufes. Include case number, date entered, and
deputy clerk.

* Organize and place exhibits In order by index.

* Stamp each exhibit with custom exhibit stamp Trial Exhibit 1-373.

* Place stamps on first page

* Expedite.

Out-of-state sala, exempt from sales tax 0.00% 0.60

 

 

 

 

 

 

 

 

 

YOU MAY DEDUCT A CASH DISCOUNT OF: $ 32.81 IF PAID BY: 5/25/2019 Total: $656.25

Please note our terms: DUE UPON RECEIPT - 5% CASH DISCOUNT 10 DAYS - NET 30. ANY ACCOUNT OVER 30 DAYS WILL BE ASSESSED A MONTHLY SERVICE CHARGE
OF 1%% (18% Annually). By your acceptance of the above-described services, you acknowledge that you are solely respansible for payment of this invoice, and that there is no
separate agreement conceming same between Litigation Document Productions, Inc. and any third parties.
